   Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 1 of 16. PageID #: 496089




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                           MDL No. 2804
THIS DOCUMENT RELATES TO:                  Case No. 17-md-2804
                                           Judge Dan Aaron Polster
     County of Lake, Ohio v. Purdue
     Pharma L.P., et al.,
     Case No. 18-op-45032

     County of Trumbull, Ohio v. Purdue
     Pharma, L.P., et al.,
     Case No. 18-op-45079



 PHARMACY DEFENDANTS’ MOTION TO COMPEL LIMITED ADDITIONAL DATA
      FROM THE OHIO BOARD OF PHARMACY’S OARRS DATABASE
      Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 2 of 16. PageID #: 496090




                                                   TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 2

BACKGROUND ............................................................................................................................ 3

STANDARD ................................................................................................................................... 7

ARGUMENT .................................................................................................................................. 7

          I.         The Court Has Already Found That the Pharmacy Defendants Have a
                     Substantial Need for the Limited Additional Data Requested from the
                     OARRS Database.................................................................................................... 7

          II.        The Court Has Already Found That the Board Cannot Show Good Cause
                     for Noncompliance with the Subpoena. .................................................................. 9

CONCLUSION ............................................................................................................................. 11




                                                                      i
      Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 3 of 16. PageID #: 496091




                                                 TABLE OF AUTHORITIES


Cases

Everitt v. Brezzel,
  750 F. Supp. 1063 (D. Colo. 1990) ........................................................................................... 11

Seattle Times Co. v. Rhinehart,
  467 U.S. 20 (1984) ...................................................................................................................... 8

Sharon Steel Corp. v. Travelers Indem. Co.,
  26 F.R.D. 113 (N.D. Ohio 1960) .............................................................................................. 11

Other Authorities

8 C. WRIGHT & A. MILLER,
  FEDERAL PRACTICE & PROCEDURE § 2005 (3d ed. 2019) ......................................................... 12

9A C. WRIGHT & A. MILLER,
  FEDERAL PRACTICE & PROCEDURE § 2463.2 (3d ed. 2017) ........................................................ 8

Rules

FED. R. CIV. P. 26(b)(1) .................................................................................................................. 7

FED. R. CIV. P. 34 .......................................................................................................................... 12

FED. R. CIV. P. 45(a)(l)(D) .............................................................................................................. 8

FED. R. CIV. P. 45(g) ....................................................................................................................... 8




                                                                       ii
    Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 4 of 16. PageID #: 496092




                                       INTRODUCTION

       In MDL Track 1B, this Court granted the Pharmacy Defendants’1 motion to compel the

production of limited but critical additional data from the Ohio Board of Pharmacy’s Ohio

Automated Rx Reporting System (“OARRS”). Dkt. 3168. The Court withdrew that Order as

moot following the Sixth Circuit’s order to strike the Track 1B plaintiffs’ amended complaints

adding dispensing claims. But the Court explained that it would likely order the data produced

in Track 3, which includes dispensing claims. Dkt. 3313 at 2. The Pharmacy Defendants served

a new subpoena seeking the same OARRS data in Track 3. The Board refused to comply.

       As in Track 1B, the Pharmacy Defendants’ Track 3 Subpoena seeks the identity of the

prescribers and of the dispensers associated with prescription data the Board produced in Track

1A. The Subpoena does not seek patient information such as name, address, or date of birth,

which the Pharmacy Defendants agree is protected health information of the utmost sensitivity.

       The prescriber and dispenser data in question is critical to the Pharmacy Defendants’

ability to defend against plaintiffs’ dispensing claims. This Court has stated repeatedly that the

Pharmacy Defendants are entitled to this data. See 12/4/19 Hr’g Tr. 49:1-10 (“[Y]ou can get that

data….[The Pharmacy Defendants] can defend the case that way.”); 12/27/19 Order on

Reconsideration, Dkt. 3055 at 3 (“The Court agrees that third-party discovery of the OARRS

database may be helpful and necessary…”); Dkt. 3168 at 7 (“the Pharmacy Defendants’ need for

the data in this litigation outweighs any countervailing concerns”).


       1
         “Pharmacy Defendants” are CVS Rx Services, Inc., CVS Indiana, L.L.C., CVS
Pharmacy, Inc., CVS TN Distribution, L.L.C., and Ohio CVS Stores, L.L.C. (“CVS”), Rite Aid
of Maryland, Inc., Rite Aid of Ohio, Inc., Rite Aid Hdqtrs. Corp., and Eckerd Corp. d/b/a Rite
Aid Liverpool Distribution Center (“Rite Aid”), Walgreen Co., Walgreen Eastern Co., and
Walgreens Boots Alliance Inc. (“Walgreens”), Giant Eagle, Inc. and HBC Service Company
(“Giant Eagle”), and Walmart Inc., Wal-Mart Stores East, LP, WSE Management, LLC, WSE
Investment LLC, and Wal-Mart Stores East, Inc. (“Walmart”).

                                                 2
    Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 5 of 16. PageID #: 496093




       Without this data, it is impossible to identify the pharmacy where any prescription in the

OARRS database was filled, including the roughly 42 percent of the dispensing market in Track

3 that plaintiffs have not sued, and which, under plaintiffs’ litigation theory, may be largely or

even entirely responsible for the alleged harms plaintiffs claim due to the filling of improper

prescriptions.2 The absence of such data also makes it impossible to identify the physicians who

wrote those prescriptions. The Pharmacy Defendants need dispenser and prescriber information

for all relevant prescriptions in the OARRS database to defend against plaintiffs’ claims.

       This information is indisputably relevant. It may absolve the Pharmacy Defendants

completely. It also is uniquely in the hands of the Board, and there is no burden to producing it.

The Board already has produced it, but with the requested fields anonymized. All the Pharmacy

Defendants ask is for the Board to update its production, with the requested fields included. The

Court should grant the Pharmacy Defendants’ motion, as it did in Track 1B.

                                         BACKGROUND

       The Board is charged with regulating the practice of pharmacy and the legal distribution

of drugs in Ohio. As part of those duties, the Board has developed and maintains OARRS.

OARRS consists of two databases: a patient database that contains records of all controlled

substances dispensed to outpatients, and an ARCOS-like database that contains records of

shipments of those medications by wholesalers and others. This motion concerns the former.

       The OARRS patient database includes a variety of information about all controlled

substance prescriptions filled in Ohio. In Track 1A—before plaintiffs amended their complaints

to add dispensing claims against the Pharmacy Defendants—McKesson served a subpoena for


       2
         This percentage of the market is based on morphine milligram equivalents of
prescription opioids received by all dispensers, as reported in the ARCOS data. The ARCOS
data says nothing about prescriptions filled by any pharmacy or other dispenser.

                                                  3
    Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 6 of 16. PageID #: 496094




all OARRS data, including patient-identifying information that the Pharmacy Defendants do not

seek. Initially, the Board refused to comply, citing privacy and confidentiality concerns.

McKesson moved to compel. The Court denied McKesson’s motion. Following that ruling,

however, McKesson and the Board continued to meet and confer, and ultimately, the Board

voluntarily produced statewide OARRS data from 2008 to 2018, identifying all of the

information listed below, except pharmacy name and address; pharmacy number; physician

name and address; physician number; and patient name, address, and condition.




                                                4
    Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 7 of 16. PageID #: 496095




See Dkt. 3168 at 3. In place of patient names, the Board produced data identifying patients by a

unique number, allowing the same patient to be followed from prescription to prescription. It is

undisputed that the produced OARRS data cannot be used to identify the pharmacy that filled

any prescription or the prescriber who wrote any prescription.

       When the Board produced this data, the only claims pending against the Pharmacy

Defendants related to their distribution of prescription opioids to their own stores, not their

dispensing practices. On November 20, 2019, following the workup for trial of the distribution

claims, the empaneling of a jury, and the eve-of-trial settlement of all but one of the remaining

non-severed defendants in Track 1, the Court allowed plaintiffs to amend their complaints to add

dispensing claims. The Court then granted the Pharmacy Defendants’ motion to compel

additional OARRS data, concluding the data was necessary to the new dispensing claims. Dkt.

3168. On April 15, the Sixth Circuit ruled that the Track 1 plaintiffs’ amendments should not

have been allowed, and this Court struck the dispensing claims from Track 1. The Court

subsequently withdrew its order granting the pharmacies’ motion to compel, but explained, “it is

likely the Track Three Pharmacy Defendants will again move for production of the same

OARRS data from OBOP, and that this Court will order it be produced.” Dkt. 3313 at 2.

       On April 30, 2020, the Court established the Lake and Trumbull County, Ohio cases as

MDL Track 3, and allowed those plaintiffs to amend their complaints to include dispensing

claims alleging that the Pharmacy Defendants filled improper prescriptions, and that doing so

was a public nuisance that caused the opioids crisis in Lake and Trumbull Counties. Dkt. 3282.

Yet, according to the ARCOS data, the Pharmacy Defendants make up just 58 percent of the

dispensing market in those two counties between 2006 and 2014. The Pharmacy Defendants

have no information about most of the prescribers, prescriptions, or dispensing practices



                                                  5
    Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 8 of 16. PageID #: 496096




associated with the dispensers that make up the other 42 percent. Those non-defendant

dispensers received more than 71 million dosage units of opioids between 2006 and 2014,

according to ARCOS data.

       On June 10, the Pharmacy Defendants served a new subpoena on the Board seeking,

among other things, the limited additional OARRS data at issue here, i.e., data identifying the

dispensers and prescribers associated with the millions of opioids prescriptions in Lake and

Trumbull Counties that the Pharmacy Defendants did not fill.3 The Board objected, raising

privacy concerns.

       By contrast to the Board’s position here, on December 13, 2019, in related state-court

opioids litigation, the State of New York voluntarily produced data from its own prescription

monitoring program, I-STOP, including prescriber and dispenser data similar to what the

Pharmacy Defendants seek here. The produced I-STOP data covers the entire timeframe that

New York’s prescription monitoring program has been in effect.

       The Pharmacy Defendants met and conferred with the Board multiple times, but the

Board refused to produce any additional OARRS data. The Pharmacy Defendants therefore

bring this motion to compel, seeking production of prescriber and dispenser information from the

OARRS database, as well as a general update of the Board’s previous production from OARRS,

to cover the entire timeframe of 2006 to the present. The Pharmacy Defendants agree that the

Board may designate the production under the Court’s existing HIPAA Protective Order.

       The Court should grant the motion, and order the Board to produce the data in time for

the Pharmacy Defendants’ experts to opine upon it in advance of the Track 3 trial.


       3
           The Pharmacy Defendants’ Track 3 subpoena is narrower than the Track 1B subpoena.
It is limited to the list of prescription opioids and other medications that the Court has ordered
the Pharmacy Defendants to produce.

                                                 6
     Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 9 of 16. PageID #: 496097




                                            STANDARD

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” FED. R.

CIV. P. 26(b)(1). The rules allow for inquiry into the affairs of both litigants and third parties.

See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 30 n.15 (1984). Thus, “[a] command in a

subpoena to produce documents, electronically stored information, or tangible things requires the

responding person to permit inspection, copying, testing, or sampling of the materials.” FED. R.

CIV. P. 45(a)(l)(D).

       Under Rule 45, the party refusing to comply bears the burden of showing good cause. 9A

C. WRIGHT & A. MILLER, FEDERAL PRACTICE & PROCEDURE § 2463.2 (3d ed. 2017). “At any

time, on notice to the commanded person, the serving party may move the court ... for an order

compelling production or inspection,” FED. R. CIV. P. 45(d)(1)(B)(i), and the court “may hold in

contempt a person who, having been served, fails without adequate excuse to obey the

subpoena,” FED. R. CIV. P. 45(g).

                                           ARGUMENT

I.     The Court Has Already Found That the Pharmacy Defendants Have a Substantial
       Need for the Limited Additional Data Requested from the OARRS Database.

       The Pharmacy Defendants cannot fairly defend themselves against plaintiffs’ public

nuisance claims without the limited additional information sought from OARRS. OARRS is the

only source for identifying the prescribers and dispensers associated with each opioid

prescription filled in Ohio. That information is necessary to show widespread alternative causes


                                                   7
   Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 10 of 16. PageID #: 496098




of the alleged nuisance, e.g., the large number of “over-prescribers,” “pill mills,” and other

dispensers plaintiffs chose not to sue.4

       This Court has already held that “the Pharmacy Defendants’ need for the data in this

litigation outweighs any countervailing concerns.” Dkt. 3168 at 7. The Court has recognized the

need for this data to show alternative causation repeatedly. At a court conference in December,

the Court stated, “you can get that data and you can run things and you can put in that, hey, those

are the people who caused the public nuisance, not us….You’re free to do that….[The Pharmacy

Defendants] can defend the case that way.” 12/4/19 Hr’g Tr. 49:1-10; see also Dkt. 3055 at 3

(“discovery of the OARRS database may be helpful and necessary”). The Pharmacy Defendants

cannot do that, however, unless the Court once again orders the Board to produce the data.

       The OARRS data is also necessary to identify “doctor shoppers” in a de-identified

fashion. The Board has already anonymized patient-identifying information. The produced

OARRS data identifies each patient by a unique number that travels with that patient from

prescription to prescription, doctor to doctor, pharmacy to pharmacy. By contrast, the Pharmacy

Defendants’ own data contains only their own dispensing information. The parties will not be

able to use the Pharmacy Defendants’ own data to identify patients who filled prescriptions at

multiple pharmacies—or prescribers who wrote multiple prescriptions for such patients.




       4
         For example, the OARRS data is necessary to identify the dispensing practices of “pill
mills” such as those that recently closed in Scioto County, and the prescribing practices of the
criminal doctors associated with those pill mills, both of which clearly contributed to the opioids
crisis. See John Caniglia, The end of an era: Pill mills are gone at Ohio’s epicenter, but crisis
continues, Cleveland Plain Dealer (Dec. 1, 2019) and John Caniglia, Key players convicted in
Scioto County’s pill mills, Cleveland Plain Dealer (Dec. 1, 2019), both available at
https://www.cleveland.com/news/2019/12/the-end-of-an-era-pill-mills-are-gone-at-ohios-opioid-
epicenter-but-crisis-continues.html.

                                                 8
      Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 11 of 16. PageID #: 496099




         OARRS is the only dataset anywhere that allows the tracing of individuals across

prescribers and pharmacies. Therefore, it is the only dataset that allows the identification of

doctor shoppers who sought pills from multiple places, as well as the over-prescribers who wrote

those patients’ prescriptions. Identifying those patients and prescribers is a primary purpose of

OARRS. See https://www.ohiopmp.gov/About.aspx. The Board has argued that the Pharmacy

Defendants should be required to issue scores of third-party subpoenas to obtain this data from

the non-defendant pharmacies that filled those prescriptions. But as this Court has already

recognized, collecting the data from third parties—even if possible—would not allow the cross-

referencing of prescriptions or patients, as each pharmacy uses its own unique identifiers to de-

identify patient information. See Dkt. 3168 at 4–5.5

         Because the Court has ordered the Pharmacy Defendants to produce statewide dispensing

data, Dkt. 3341 at 3 n.4, the Pharmacy Defendants need the Board to produce statewide OARRS

data as well. Likewise, the Pharmacy Defendants need OARRS data from 2006 to the present,

because that is the temporal scope of the data that the Court has ordered the Pharmacy

Defendants to produce. Id.

II.      The Court Has Already Found That the Board Cannot Show Good Cause for
         Noncompliance with the Subpoena.

         This Court previously ruled that there is no countervailing interest that would justify the

Board’s withholding of this limited additional data. See Dkt. 3168 at 7. First, it is indisputably,




         Attempts to collect this data from third parties also would grind fact discovery to a halt
         5

while subpoenas are issued, negotiated, and litigated. The Pharmacy Defendants served
subpoenas on some of these third parties in Track 1B and hit a brick wall. None of them
produced a single line of data. The Board, on the other hand, has already produced much of the
data the pharmacies seek. It should not take long or impose any significant burden for the Board
to produce the rest.

                                                  9
   Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 12 of 16. PageID #: 496100




critically relevant, and potentially even case dispositive. The data may well show that any public

nuisance relates to non-party dispensing or prescribing conduct, not the Pharmacy Defendants.

       Second, there is little burden to the Board in producing it. The Board already has pulled

the data in question, taken the extra step of anonymizing it, and produced it in this litigation. In

fact, the Board conceded in its previous opposition to McKesson’s motion to compel that the

Board pulls OARRS data routinely, every few months, for research purposes. All the Pharmacy

Defendants ask is that the same data previously produced be updated and reproduced with the

dispenser and prescriber fields included.

       Third, the privacy concerns raised by the Board, though certainly real and substantial,

cannot bar production here. The Court previously found that the Pharmacy Defendants “clearly

take seriously the privacy of their patients,” dismissing the Board’s privacy concerns. Dkt. 3168

at 6.6 And the Court has already ordered the Pharmacy Defendants to produce their own

dispensing data, over objection, holding that any privacy concerns are adequately addressed by

the Court’s protective orders. The Pharmacy Defendants are entitled to OARRS data, subject to

the same protective orders, to defend against plaintiffs’ claims.

       Finally, the Board’s objections that certain federal and state confidentiality statutes

preclude production of the data are misplaced. As this Court previously concluded, “these

statutes are premised entirely on the concern that disclosure of data would allow identification of

patients.” Dkt. 3168 at 7. But the Pharmacy Defendants do not seek patient-identifying

information such as patient name, address, or date of birth.


       6
          The Court also concluded that the Board’s “argument that Pharmacy Defendants should
be required to gather and collate the equivalent of OARRS data themselves [from other third
parties], rather than obtain it in one complete package from OBOP, reveals OBOP is concerned
more with data-proprietorship than the privacy of the information the data contains.” Dkt. 3168
at 6.

                                                 10
   Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 13 of 16. PageID #: 496101




       Moreover, these statutes inform, but do not limit, the Court’s discretion regarding the

scope of discovery under Rule 45. See, e.g., Everitt v. Brezzel, 750 F. Supp. 1063, 1065–1066

(D. Colo. 1990) (holding that the Federal Rules of Civil Procedure, rather than Colorado case

law, governed discovery of police files in civil rights action: “Discovery in the federal courts is

governed by federal law as set forth in the Federal Rules of Civil Procedure, whether federal

jurisdiction is based on the existence of a federal question or on diversity of citizenship.”);

Sharon Steel Corp. v. Travelers Indem. Co., 26 F.R.D. 113, 116 (N.D. Ohio 1960) (granting

motion to compel production of general counsel’s notes prepared in anticipation of trial based on

good cause shown under FED. R. CIV. P. 34 despite contrary state ruling and explaining, “we

cannot afford to allow state court rulings to influence what we consider to be the proper

interpretation of the federal rules concerning discovery”); see also 8 C. WRIGHT & A. MILLER,

FEDERAL PRACTICE & PROCEDURE § 2005 (3d ed. 2019) (“State law is of very little relevance to

discovery in a federal action.”).

       The fact that the Board has already voluntarily produced much of the information in the

OARRS database, coupled with the State of New York’s production of its own prescription

monitoring data in related state court proceedings—including the same type of data sought

here—also significantly undercuts the Board’s arguments against production. The Board’s

concerns do not trump the Pharmacy Defendants’ genuine need for this data under Rule 45.

                                          CONCLUSION

       Because the benefit substantially outweighs any burden from producing the limited data

sought, the Pharmacy Defendants ask this Court to order the Board to reproduce the statewide

OARRS data, from 2006 to present, identifying the prescribers and pharmacies associated with

the dispensing data the Board has already produced.



                                                 11
   Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 14 of 16. PageID #: 496102




Dated: July 1, 2020                 Respectfully submitted,

                                    /s/ Kaspar J. Stoffelmayr
                                    Kaspar J. Stoffelmayr
                                    Katherine M. Swift
                                    BARTLIT BECK LLP
                                    54 West Hubbard Street
                                    Chicago, IL 60654
                                    Phone: (312) 494-4400
                                    Fax: (312) 494-4440
                                    E-mail: kaspar.stoffelmayr@bartlit-beck.com
                                    E-mail: kate.swift@bartlit-beck.com

                                    Attorneys for Walgreens Boots Alliance, Inc.,
                                    Walgreen Co. and Walgreen Eastern Co.

                                    /s/ Tina M. Tabacci (consent)
                                    Tina M. Tabacchi
                                    Tara A. Fumerton
                                    JONES DAY
                                    77 West Wacker
                                    Chicago, IL 60601
                                    Phone: (312) 269-4335
                                    Fax: (312) 782-8585
                                    E-mail: tmtabacchi@jonesday.com
                                    E-mail: tfumerton@jonesday.com

                                    Attorneys for Walmart Inc. f/k/a Wal-Mart Stores,
                                    Inc., Wal-Mart Stores East, LP, WSE Management,
                                    LLC, WSE Investment LLC, and Wal-Mart Stores
                                    East, Inc.

                                    /s/ Alexandra W. Miller (consent)
                                    Eric R. Delinsky
                                    Alexandra W. Miller
                                    ZUCKERMAN SPAEDER LLP
                                    1800 M Street, NW
                                    Suite 1000
                                    Washington, DC 20036
                                    Phone: (202) 778-1800
                                    Fax: (202) 822-8106
                                    E-mail: edelinsky@zuckerman.com
                                    E-mail: smiller@zuckerman.com



                                      12
Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 15 of 16. PageID #: 496103




                                 Attorneys for CVS Rx Services, Inc., CVS Indiana,
                                 L.L.C., CVS Pharmacy, Inc., CVS TN Distribution
                                 L.L.C, and Ohio CVS Stores, L.L.C.

                                 /s/ Kelly A. Moore (consent)
                                 Kelly A. Moore
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 101 Park Avenue
                                 New York, NY 10178
                                 Phone: (212) 309-6612
                                 Fax: (212) 309-6001
                                 E-mail: kelly.moore@morganlewis.com

                                 John P. Lavelle, Jr.
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 1701 Market Street
                                 Philadelphia, PA 19103
                                 Phone: (215) 963-5917
                                 Fax: (215) 963-5001
                                 E-mail: john.lavelle@morganlewis.com

                                 Attorneys for Rite Aid of Maryland, Inc., Rite Aid of
                                 Ohio, Inc., and Rite Aid Hdqtrs. Corp., and Eckerd
                                 Corp. d/b/a Rite Aid Liverpool Distribution Center

                                 /s/ Robert M. Barnes (consent)
                                 Robert M. Barnes
                                 Scott D. Livingston
                                 Joshua A. Kobrin
                                 MARCUS & SHAPIRA, LLP
                                 35th Floor, One Oxford Centre
                                 301 Grant Street
                                 Pittsburgh, PA 15219
                                 Phone: (412) 471-3490
                                 Fax: (412) 391-8758
                                 E-mail: rbarnes@marcus-shapira.com
                                 E-mail: livingston@marcus-shapira.com
                                 E-mail: kobrin@marcus-shapira.com

                                 Attorneys for Giant Eagle, Inc., and HBC Service
                                 Company




                                   13
   Case: 1:17-md-02804 Doc #: 3364 Filed: 07/01/20 16 of 16. PageID #: 496104




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on July 1, 2020.



                                            /s/ Kaspar J. Stoffelmayr
                                            Kaspar J. Stoffelmayr
                                            BARTLIT BECK LLP
                                            54 West Hubbard Street
                                            Chicago, IL 60654
                                            Phone: (312) 494-4400
                                            Fax: (312) 494-4440
                                            E-mail: kaspar.stoffelmayr@bartlit-beck.com

                                            Attorneys for Walgreens Boots Alliance, Inc.,
                                            Walgreen Co. and Walgreen Eastern Co.
